Filed 5/3/22 P. v. Jackson CA2/1
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                          DIVISION ONE


 THE PEOPLE,                                                            B315725

           Plaintiff and Respondent,                                    (Los Angeles County
                                                                        Super. Ct. No. MA011198)
           v.

 RODDRIC JACKSON,

           Defendant and Appellant.




     APPEAL from an order of the Superior Court of Los Angeles
County, Robert G. Chu, Judge. Dismissed.
                               ____________________________

     Richard B. Lennon and Jill Ishida, under appointment by the
Court of Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.

                               ____________________________
       In 1996, a jury convicted defendant and appellant Roddric
Jackson of one count of second degree robbery. (Pen. Code,1 § 211.)
The jury also found that Jackson was armed (§ 12022, subd. (a)(1)),
and that he used a gun (§ 12022.5, subd. (a)) in the commission of
the offense.2 The trial court found that Jackson had suffered two
prior strike convictions (§§ 667, subds. (b)−(i)), two serious felonies
(§ 667, subd. (a)), and two prison priors (§ 667.5, subd. (b)), and
imposed an aggregate sentence of 47 years to life in prison, along
with a restitution fine of $10,000 (§ 1202.4, subd. (b)), and a parole
revocation fine of $10,000 (§ 1202.45, subd. (a)).
       In September 2021, Jackson filed a “Motion to Dismiss
Restitution Order by the Court Pursuant to Assembly Bill
[No.] 1869.”3 The superior court denied the motion on the ground
that Jackson “has provided no compelling and extraordinary
reasons to justify a waiver of the [f]ines and fees that were imposed
in this case.” Jackson appealed.
       We appointed counsel for Jackson, who filed a brief raising
no issues and requesting that we follow the procedures set forth in
People v. Serrano (2012) 211 Cal.App.4th 496 (Serrano). Counsel
provided Jackson with a copy of the record and the Serrano brief,
and informed him that he had the right to file a supplemental brief.
Jackson filed a supplemental brief on April 13, 2022.



      1 Unless otherwise specified, subsequent statutory references
are to the Penal Code.
      2 The jury also convicted Jackson of one count of unlawful
driving or taking of a vehicle (Veh. Code, § 10851, subd. (a)), but
we reversed that conviction on appeal. (People v. Jackson (Jul. 25,
1997, B103732) [nonpub. opn.].)
      3Jackson was referring to Assembly Bill No. 1869 (2019−2020
Reg. Sess.) (Stats. 2020, ch. 92).


                                   2
                           DISCUSSION
       When a defendant’s appointed counsel files a brief raising
no issues in an appeal of a denial of postconviction relief, we follow
the procedures set forth in Serrano: We are not obligated to review
the record independently to determine whether there are any
arguable issues on appeal. (People v. Cole (2020) 52 Cal.App.5th
1023, 1039 (Cole), review granted Oct. 14, 2020, S264278.) The
defendant has a right, however, to file a supplemental brief. (Ibid.)
If he does so, “the Court of Appeal is required to evaluate any
arguments presented in that brief and to issue a written opinion
that disposes of the trial court’s order on the merits.” (Id. at
p. 1040.)
       Jackson does not make a legal argument in his supplemental
brief in support of his request to reduce his restitution fine.
Instead, he notes that he has managed to pay a little less than
half of the $10,000 fine during the 27 years he has served in
prison. According to Jackson, “it’s hard to take care of myself
after restitution is taken monthly from my prison wages.” This
has been especially true recently, as prices for goods in prison have
increased.
       We sympathize with Jackson’s plight, but the law does not
allow us to reduce or overturn his restitution fine. A defendant
may appeal “[f]rom any order made after judgment, affecting the
substantial rights of the party” (§ 1237, subd. (b)), but it is long
established that this does not include the right to appeal the
denial of a motion that “merely asked the court to repeat or
overrule a former ruling on the same facts.” (People v. Rick (1952)
112 Cal.App.2d 410, 412.) Nor may a defendant file a subsequent
appeal to contest “matters that could have been reviewed on timely
appeal from the judgment.” (People v. Howerton (1953) 40 Cal.2d
217, 220.) There is no indication that the law has changed in a


                                  3
way that would allow Jackson to seek a reduction or reversal
of his restitution fines. Assembly Bill No. 1869, which Jackson
cited in his petition in the superior court, does provide relief
from certain administrative fees imposed on criminal defendants,
including probation supervision fees (see People v. Clark (2021) 67
Cal.App.5th 248, 259−260), but the law does not abolish restitution
fines or parole revocation fines.
       A subsequent statute, Assembly Bill No. 177 (2021−2022
Reg. Sess.), amended section 1465.9 to provide that, “[o]n and
after January 1, 2022 the balance of any court-imposed costs
pursuant to [s]ection . . . 1202.4 . . . as [that] section[ ] read[s]
on December 31, 2021, shall be unenforceable and uncollectible
and any portion of a judgment imposing those costs shall be
vacated.” (§ 1465.9, subd. (b).) But the Legislature’s purpose
in enacting this statute was “to eliminate the range of
administrative fees that agencies and courts are authorized
to impose to fund elements of the criminal legal system and
to eliminate all outstanding debt incurred as a result of the
imposition of administrative fees.” (Stats. 2021, ch. 257, § 2.)
As part of this legislation, the Legislature repealed a provision
allowing county boards of supervisors to “impose a fee to cover
the actual administrative cost of collecting the restitution fine”
(former section 1202.4, subdivision (l)), while leaving the rest
of section 1202.4 intact. Thus, there is no indication that the
Legislature meant to provide relief from restitution fines.
       The trial court’s order is not appealable, and we must
therefore dismiss the appeal.




                                  4
                      DISPOSITION
     The appeal is dismissed.
     NOT TO BE PUBLISHED.




                                    ROTHSCHILD, P. J.
We concur:




               CHANEY, J.




               BENDIX, J.




                                5